UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2011 Annual Report to Shareholders DWS GNMA Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Information About Your Fund's Expenses 14 Portfolio Summary 15 Investment Portfolio 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 30 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Tax Information 44 Investment Management Agreement Approval 48 Summary of Management Fee Evaluation by Independent Fee Consultant 52 Board Members and Officers 57 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. In the current market environment, mortgage backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Overview of Market and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. For the 12 months ended September 30, 2011, the fund's Class A shares posted a 5.55% total return, compared with the 6.90% return of its benchmark, the Barclays Capital GNMA Index, and the 4.92% return of its average peer in the Morningstar Intermediate Government Funds category.1,2 At the close of the period, the fund's duration (a measure of interest rate sensitivity based on when investors can expect payments of principal and interest from a bond) stood at 4.3 years, compared with 3.9 years for the Barclays Capital GNMA Index. The U.S. Federal Reserve Board (the Fed) left short-term interest rates at essentially zero throughout the 12 months, maintaining a target range for the federal funds rate (overnight bank lending rate) of between 0% and 0.25%. In addition, in November 2010, the Fed initiated a second round of bond purchases designed to keep market interest rates low and help stimulate the economy. The market had been anticipating additional quantitative easing for some time and actually traded down once the size and duration of the program were confirmed. In addition, economic data appeared to show signs of strengthening as the quarter progressed. The result was a significant rise in rates early in the period from historically low levels all along the yield curve.3 As the year 2011 opened, the economy continued to show signs of improvement, and rates continued to rise modestly along the length of the yield curve. However, there was substantial volatility in rates as the markets attempted to digest unsettling news, most notably of political unrest in the Middle East and of an earthquake and tsunami in Japan. Despite accommodative monetary policy, weakness in employment and housing continued to raise concerns over the possibility of a dip into a second recession. In addition, the threat of default by Greece on its sovereign debt hung over the global credit markets for the latter part of the period.4 Markets feared the direct impact a default would have on European banks and its spillover effects into the global economy. Noting this backdrop, the Fed announced its intention to leave short-term rates at essentially zero through 2013. The result was declining overall interest rates and a sharp decline in rates on longer maturities late in the fiscal period. GNMA investors pay close attention to the direction of interest rates, as falling rates can lead to increased prepayments on underlying loans. Generally, when interest rates fall, homeowners tend to refinance (or repay) their existing mortgages earlier and this is considered a prepayment. (See page 5 for additional details). During the year, the Fed did everything it could to bring rates down and keep them there, including keeping the short rates at near-zero levels and announcing its intent to sell its shorter-maturity U.S. Treasury holdings and buy longer-maturity issues, in an attempt to bring longer interest rates down. For the full 12 months, interest rates fell along the entire U.S. Treasury yield curve. To illustrate, the 2-year yield went from 0.42% to 0.25%, the 5-year from 1.27% to 0.96%, the 10-year from 2.53% to 1.52% and the 30-year from 3.69% to 2.90%. Mortgage rates fell as well over the period, approaching historical lows as the cuts in the federal funds rate and other Fed actions took hold. Despite lower rates, however, prepayments remained modest as homeowners continued to be stalemated by negative equity and tighter mortgage underwriting standards. Positive Contributors to Performance The fund held certain specified pools of seasoned, high-coupon mortgages with lower loan balances and slower prepayment rates, which performed well early in the period as investors valued these characteristics.5 As a result, the fund was able to earn higher levels of income versus the overall GNMA market. The fund also held a position in interest-only securities, which performed well as prepayments on the underlying mortgages remained subdued. In addition, holdings of interest-only issues with yields that vary inversely with the short-term LIBOR benchmark (the London Interbank Offered Rate) performed very well as LIBOR declined sharply early in the period.6 Positions were also held in long-term U.S. Treasuries. These positions benefited from declining interest rates as economic growth expectations diminished as the period progressed. Negative Contributors to Performance Late in the period, with most mortgage-backed securities trading well above par value, there was a spike in concern over prepayments. Much of the concern was driven by proposals being aired in Washington to promote increasing refinancing, which we tend to discount as unlikely to become reality on a broad scale. While prepayments remained modest, the headlines generated by these discussions hurt some holdings that are more sensitive to prepayment assumptions, including interest-only securities. We have emphasized longer-than-index duration and interest rate sensitivity in the fund, which constrained relative performance early in the fiscal period, as longer-duration issues were more impacted by concerns over an eventual return of inflation versus issues in the 10-year maturity range.7,8 More recently, the market has discounted scenarios involving increased inflation and rising longer-term rates, encouraged by the Fed's planned purchase of longer-term bonds. As a result, the fund's longer duration focus has begun to aid performance. One of our strategies for adding income to the fund is writing options on our mortgage-backed securities portfolio. Late in the period this strategy detracted from returns as mortgage-backed security prices exceeded our expectations and some bonds were called at levels below the current market price.9 GNMA securities in a nutshell Government National Mortgage Association (GNMA) securities, commonly called "Ginnie Mae" securities, are backed by the full faith and credit of the U.S. government with respect to payment of principal and interest. Each GNMA mortgage-backed security represents an aggregated pool of homeowner's mortgages from which investors receive principal and interest payments each month. If interest rates fall, homeowners tend to refinance and pay off their existing mortgages earlier, and mortgage-backed investors are forced to reinvest the proceeds at lower prevailing rates. If interest rates rise, the principal for the mortgages of the underlying GNMA securities tends to be repaid more slowly and an investor receives the coupon interest on the security over a longer time horizon. The value of GNMAs issued recently with coupons that reflect lower prevailing rates can be less attractive to investors and may experience a greater price decline if market interest rates rise, reducing returns to investors. As a result, funds that invest primarily in GNMAs tend to perform best in environments in which interest rates do not change dramatically. Outlook and Positioning With the Fed on hold and refinancing that continues to be difficult for many homeowners, given many mortgages that are underwater, tighter lending standards, and increased regulatory and economic uncertainty, we remain comfortable with our overall focus on generating income by holding government-backed bonds with higher coupons where we anticipate steady cash flows based on specific characteristics. In implementing this positioning, we have favored lower-balance and more seasoned mortgage pools, which we believe should hold up relatively well under any likely proposal to promote homeowner refinancing. We will continue to closely monitor the refinancing environment and various policy proposals that have the potential to increase prepayments. More broadly, we believe that the timetable for resolving the debt issues in Europe is likely to be protracted and that there are risks of a global recession as the governments of developed markets wrestle with the need to bring budgets into balance. As a consequence, we have currently positioned the portfolio to benefit from continued flattening of the yield curve, driven by declines in long rates, with an overweight exposure to the 30-year area of the curve, relative to 10 years.10 We will continue to monitor the economy and Fed policy closely as we position the fund going forward. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS GNMA Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Managers William Chepolis, CFA John D. Ryan Ohn Choe, CFA Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Barclays Capital GNMA Index tracks the performance of fixed-rate securities backed by mortgage pools of the Government National Mortgage Association (GNMA). Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2Source: Morningstar, Inc. Intermediate-government portfolios have at least 90% of their bond holdings in bonds backed by the U.S. government or by government-linked agencies. This backing minimizes the credit risk of these portfolios, as the U.S. government is unlikely to default on its debt. These portfolios have durations typically between 3.5 and 6.0 years. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. 3The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 4Sovereign debt is a government bond that is issued in a foreign currency. 5A coupon is the interest rate, expressed as an annual percentage of face value, which a bond issuer promises to pay until maturity. 6LIBOR, or the London Interbank Offered Rate, is a widely used benchmark for short-term taxable interest rates. 7Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. 8Relative performance is the performance of the security as compared to a relevant index. 9 An option is a contract that provides the right to buy or sell a particular security at a specified price on or before the contract expires. 10"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. Performance Summary September 30, 2011 Average Annual Total Returns as of 9/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 5.55% 6.82% 6.22% 4.87% Class C 4.75% 6.03% 5.43% 4.09% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 2.65% 5.83% 5.63% 4.57% Class C (max 1.00% CDSC) 4.75% 6.03% 5.43% 4.09% No Sales Charges Life of Institutional Class* Class S 5.84% 7.06% 6.47% 5.13% N/A Institutional Class 5.86% N/A N/A N/A 7.08% Barclays Capital GNMA Index+ 6.90% 7.64% 7.01% 5.72% 7.03% *Institutional Class shares commenced operations on February 2, 2009. Index returns began on January 31, 2009. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 0.76%, 1.52%, 0.54% and 0.45% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A and C shares for periods prior to their inception on February 2, 2009 are derived from the historical performance of Class S shares of DWS GNMA Fund during such periods have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS GNMA Fund — Class A [] Barclays Capital GNMA Index+ Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital GNMA Index is an unmanaged, market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 9/30/11 $ 9/30/10 $ Distribution Information: Twelve Months as of 9/30/11: Income Dividends $ September Income Dividend $ SEC 30-day Yield++ % Current Annualized Distribution Rate++ % ++The SEC yield is net investment income per share earned over the month ended September 30, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on September 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Intermediate Government Funds Category as of 9/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 95 of 28 Class C 1-Year of 56 Class S 1-Year 68 of 20 3-Year 96 of 31 5-Year 65 of 22 10-Year 66 of 28 Class Institutional 1-Year 87 of 25 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (April 1, 2011 to September 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended September 30, 2011 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio Class A Class C Class S Institutional Class DWS GNMA Fund .78% 1.55% .52% .47% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Net Assets) 9/30/11 9/30/10 Government National Mortgage Association 85% 87% U.S. Government Agency Sponsored Pass-Throughs 17% 12% Government & Agency Obligations 5% 5% Cash Equivalents and Other Assets and Liabilities, net (7)% (4)% 100% 100% Coupons* 9/30/11 9/30/10 Less than 4.5% 35% 10% 4.5%-5.49% 52% 40% 5.5%-6.49% 8% 42% 6.5%-7.49% 5% 7% 7.5% and Greater 0% 1% 100% 100% Interest Rate Sensitivity 9/30/11 9/30/10 Effective Maturity 7.2 years 3.9 years Effective Duration 4.3 years 2.8 years * Excludes Cash Equivalents, Securities Lending Collateral and U.S. Treasury Bills. Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation, coupons and interest rate sensitivity are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of September 30, 2011 Principal Amount ($) Value ($) Government National Mortgage Association 79.5% Government National Mortgage Association: 4.0%, with various maturities from 7/1/2040 until 2/15/2041 (a) 4.2%, with various maturities from 6/15/2040 until 7/15/2040 4.5%, with various maturities from 6/15/2039 until 8/20/2041 (a) (b) 5.0%, with various maturities from 11/15/2032 until 8/20/2041 (a) (b) 5.5%, with various maturities from 12/15/2025 until 5/20/2041 (a) (b) 6.0%, with various maturities from 8/20/2023 until 5/15/2040 (a) (b) 6.5%, with various maturities from 5/15/2032 until 9/20/2039 (b) 7.0%, with various maturities from 1/15/2036 until 6/20/2039 (b) 7.5%, with various maturities from 6/20/2022 until 8/20/2032 Total Government National Mortgage Association (Cost $1,638,915,960) Collateralized Mortgage Obligations 11.9% Fannie Mae Whole Loan, "1A6", Series 2007-W8, 6.47%*, 9/25/2037 Federal Home Loan Mortgage Corp.: "EA", Series 2530, Principal Only, Zero Coupon, 1/15/2032 "OH", Series 3382, Principal Only, Zero Coupon, 11/15/2037 "UF", Series 3807, 1.422%*, 2/15/2041 "AI", Series 3900, Interest Only, 3.5%, 7/15/2013 "IA", Series 3800, Interest Only, 3.5%, 12/15/2022 "DI", Series 3710, Interest Only, 4.0%, 1/15/2024 "NI", Series 3796, Interest Only, 4.0%, 2/15/2025 PT, Series 3586, IOette, 4.396%**, 2/15/2038 "ZW", Series 3763, 4.5%, 11/15/2040 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "ZK", Series 3382, 5.0%, 7/15/2037 "CZ", Series 3658, 5.0%, 4/15/2040 "SC", Series 3326, Interest Only, 5.811%**, 6/15/2037 "PE", Series 2489, 6.0%, 8/15/2032 "TZ", Series 2778, 6.0%, 2/15/2034 "WS", Series 2877, Interest Only, 6.371%**, 10/15/2034 "SG", Series 3033, Interest Only, 6.421%**, 9/15/2035 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "SB", Series 2742, Interest Only, 6.771%**, 1/15/2019 "SB", Series 2788, Interest Only, 6.871%**, 10/15/2022 Federal National Mortgage Association: "FJ", Series 2003-45, 1.722%*, 6/25/2033 "KI", Series 2011-72, Interest Only, 3.5%, 3/25/2025 "CI", Series 2010-112, Interest Only, 4.0%, 12/25/2023 "BI", Series 2011-42, Interest only, 4.0%, 8/25/2025 "25", Series 351, Interest Only, 4.5%, 5/1/2019 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "21", Series 334, Interest Only, 5.0%, 3/1/2018 "20", Series 334, Interest Only, 5.0%, 3/1/2018 ''23", Series 339, Interest Only, 5.0%, 7/1/2018 "27", Series 351, Interest Only, 5.0%, 4/1/2019 "26", Series 381, Interest Only, 5.0%, 12/25/2020 "BI", Series 2010-10, Interest Only, 5.0%, 9/25/2035 "PZ", Series 2007-47, 5.0%, 5/25/2037 "ZA", Series 2008-24, 5.0%, 4/25/2038 "ZX", Series 2010-13, 5.0%, 3/25/2040 "ZQ", Series G93-39, 6.5%, 12/25/2023 Government National Mortgage Association: "PO", Series 2007-18, Principal Only, Zero Coupon, 5/20/2035 "SY", Series 2008-83, Interest Only, 0.373%**, 8/20/2034 "HS", Series 2009-121, Interest Only, 1.0%**, 2/20/2037 "IE", Series 2011-128, Interest Only, 3.5%, 9/20/2026 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "BI", Series 2010-95, Interest Only, 4.5%, 8/20/2032 "AI", Series 2009-22, Interest Only, 4.5%, 10/16/2032 "PI", Series 2010-20, Interest Only, 4.5%, 9/16/2033 "TI", Series 2010-115, Interest Only, 4.5%, 10/20/2037 "BL", Series 2011-46, 4.5%, 10/20/2037 "PI", Series 2010-94, Interest Only, 4.5%, 12/20/2037 "CI", Series 2010-87, Interest Only, 4.5%, 11/20/2038 "IN", Series 2011-18, Interest Only, 4.5%, 5/20/2039 "VB", Series 2010-26, 5.0%, 1/20/2024 "UI", Series 2010-45, Interest Only, 5.0%, 5/20/2033 "Z", Series 2004-61, 5.0%, 8/16/2034 "ZB", Series 2005-15, 5.0%, 2/16/2035 "GZ", Series 2005-44, 5.0%, 7/20/2035 "Z", Series 2008-5, 5.0%, 1/20/2038 "IJ", Series 2010-41, Interest Only, 5.0%, 9/20/2038 "ZN", Series 2009-64, 5.0%, 7/20/2039 "UZ", Series 2010-37, 5.0%, 3/20/2040 "AI", Series 2008-77, Interest Only, 5.5%, 10/20/2020 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-51, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "IB", Series 2005-73, Interest Only, 5.5%, 4/20/2032 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "HZ", Series 2009-43, 5.5%, 6/20/2039 "IJ", Series 2007-53, Interest Only, 5.75%, 6/20/2035 "BS", Series 2011-93, Interest Only, 5.871%**, 7/16/2041 "S", Series 2005-28, Interest Only, 5.97%**, 3/20/2035 "IL", Series 2009-93, Interest Only, 6.0%, 10/16/2014 "HZ", Series 2004-17, 6.0%, 3/20/2034 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "CT", Series 2009-42, 6.0%, 8/16/2035 "AV", Series 2010-14, Interest Only, 6.071%**, 2/16/2040 "ST", Series 2009-31, Interest Only, 6.12%**, 3/20/2039 "SM", Series 2009-100, Interest Only, 6.221%**, 5/16/2039 "SA", Series 2006-49, Interest Only, 6.23%**, 2/20/2036 "SI", Series 2008-27, Interest Only, 6.24%**, 3/20/2038 "QA", Series 2007-57, Interest Only, 6.27%**, 10/20/2037 "SL", Series 2009-100, Interest Only, 6.271%**, 5/16/2039 "SG", Series 2007-40, Interest Only, 6.45%**, 7/20/2037 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 "SA", Series 2006-69, Interest Only, 6.57%**, 12/20/2036 "PS", Series 2004-34, Interest Only, 6.921%**, 4/16/2034 "SA", Series 1999-44, Interest Only, 8.321%**, 12/16/2029 Total Collateralized Mortgage Obligations (Cost $232,002,953) U.S. Government Agency Sponsored Pass-Throughs 10.8% Federal Home Loan Mortgage Corp., 3.5%, 8/1/2040 (a) Federal National Mortgage Association: 4.0%, 12/1/2039 (a) 4.5%, with various maturities from 4/1/2039 until 5/1/2041 (a) Total U.S. Government Agency Sponsored Pass-Throughs (Cost $234,075,651) Government & Agency Obligations 4.9% U.S. Government Sponsored Agency 0.2% Federal Home Loan Mortgage Corp., 1.375%, 1/9/2013 U.S. Treasury Obligations 4.7% U.S. Treasury Bill, 0.045%***, 3/8/2012 (c) U.S. Treasury Notes: 0.75%, 6/15/2014 (d) (e) 2.125%, 8/15/2021 (b) Total Government & Agency Obligations (Cost $106,794,441) Contracts Value ($) Call Options Purchased 0.0% 10 Year U.S. Treasury Note Future, Expiration Date 11/25/2011, Strike Price $ 133.0 Floating Rate — LIBOR, Effective Date 7/12/2011, Expiration Date 10/12/2011, Cap Rate 3.188% Total Call Options Purchased (Cost $729,356) Shares Value ($) Securities Lending Collateral 30.0% Daily Assets Fund Institutional, 0.17% (f) (g) (Cost $651,797,515) Cash Equivalents 0.3% Central Cash Management Fund, 0.10% (f) (Cost $5,652,651) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,869,968,527)+ Other Assets and Liabilities, Net (b) ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury bill rate. These securities are shown at their current rate as of September 30, 2011. ** These securities are shown at their current rate as of September 30, 2011. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $2,870,089,950. At September 30, 2011, net unrealized appreciation for all securities based on tax cost was $111,431,281. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $116,787,247 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,355,966. (a) When-issued or delayed delivery securities included. (b) All or a portion of these securities were on loan amounting to $627,579,760. In addition, included in other assets and liabilities, net are pending sales, amounting to $13,980,373 that are also on loan (see Notes to Financial Statements). The value of all securities loaned at September 30, 2011 amounted to $641,560,133, which is 29.6% of net assets. (c) At September 30, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) At September 30, 2011, this security has been pledged, in whole or in part, as collateral for open swap contracts. (e) At September 30, 2011, this security has been pledged, in whole or in part, as collateral for open option contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. IOettes: These securities represent the right to receive interest payments on an underlying pool of mortgages with similar features as those associated with IO securities. Unlike IO's, a nominal amount of principal is assigned to an IOette which is small in relation to the interest flow that constitutes almost all of the IOette cash flow. The effective yield of this security is lower than the stated interest rate. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association and Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At September 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 12/20/2011 Ultra Long Term U.S. Treasury Bond USD 12/20/2011 Total unrealized appreciation Currency Abbreviation USD United States Dollar At September 30, 2011, open written options contracts were as follows: Written Options Coupon Rate (%) Contracts/ Contract Amount Expiration Date Strike Price ($) Value ($) (h) Call Options 10 Year U.S. Treasury Note Future 11/25/2011 30-Year GNSF 12/12/2011 30-Year GNSF 12/12/2011 30-Year GNSF 12/12/2011 30-Year GNSF 12/12/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 10/31/2011 30-Year GNSF 10/13/2011 30-Year GNSF 10/13/2011 30-Year GNSF 10/13/2011 30-Year GNSF 10/13/2011 30-Year GNSF 10/13/2011 30-Year GNSF 10/13/2011 Total Call Options (Premiums received $3,985,052) Put Options 30-Year GNSF 11/14/2011 30-Year GNSF 10/13/2011 30-Year GNSF 11/14/2011 30-Year GNSF 10/13/2011 70 30-Year GNSF 10/13/2011 30-Year GNSF 10/13/2011 30-Year GNSF 10/13/2011 30 30-Year GNSF 10/13/2011 22 30-Year GNSF 10/13/2011 45 30-Year GNSF 11/14/2011 Total Put Options (Premiums received $1,760,156) Total Written Options (Total premiums received $5,745,208) (h) Net unrealized depreciation on written options at September 30, 2011 was $1,689,327. At September 30, 2011, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 8/30/2012 8/30/2022 1 Fixed — 2.796% Floating — LIBOR ) — ) 9/1/2012 9/1/2022 2 Fixed — 2.716% Floating — LIBOR ) — ) Total unrealized depreciation ) At September 30, 2011, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 6/9/2010 6/1/2012 3 % Citi Global Interest Rate Strategy Index ) — ) Counterparties: 1UBS AG 2The Goldman Sachs & Co. 3Citigroup, Inc. GNSF: Government National Single Family LIBOR: London Interbank Offered Rate For information on the Fund's policy and additional disclosures regarding futures contracts, interest rate swap contracts, total return swap contracts, purchased options and written options contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income (i) Government National Mortgage Association $
